DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7: The claim is dependent upon a cancelled claim.  For the purpose of examination, the claim is considered to be dependent upon claim 1.  Examiner notes that the subject matter of the claim is already recited in claims 5 and 6, which are dependent upon claims 1 and 2, respectively. 
With regard to claim 10: The claim is dependent upon a cancelled claim.  For the purpose of examination, the claim is considered to be dependent upon claim 1. Examiner notes that the subject matter of the claim is already recited in claims 8 and 9. Examiner notes that the subject matter of the claim is already recited in claims 8 and 9, which are dependent upon claims 1 and 2, respectively.
With regard to claim 11: The claim is dependent upon a cancelled claim.  For the purpose of examination, the claim is considered to be dependent upon claim 1. Examiner notes that the subject matter of the claim is already recited in claims 8 and 9. Examiner notes that the subject matter of the claim is already recited in claims 8 and 9, which are dependent upon claims 1 and 2, respectively.

Claims 7 and 10-11 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stork (DE 4437155 A1).
With regard to claim 1: Stork discloses a flooring material system configured to absorb impact (shock absorbing) (figs. 1-4d; pg. 1, first line of description) , the flooring material system comprising:
a plurality of foundation materials (3, 9 and 16) (pg. 3, lines 15-16 of translation), each of the plurality foundation materials (3, 9 and 16) comprise  a top portion layer (composite plates 13 of upper plate 2) and a lower portion layer (composite plate 13 of lower plate 1), wherein a surface of the top portion layer and a surface of the lower portion layer substantially parallel to a ground; 
a plurality of leg portions (damping elements 3, 3’, 3’’, 3’’’ or 3’’’’) with an impact buffer capability (figs. 3 and 4a-4d; pg. 2, lines 42-50 of translation), wherein each of the plurality leg portions (3, 3’, 3’’, 3’’’ or 3’’’’) buckles when a certain force or greater is applied thereto in a vertical direction (absorption or deformation path is along height f) (pg. 2, lines 42-50 of translation).; and
a distribution material (18) arranged to distribute force applied to each foundation material (3, 9 and 16) (fig. 3).
With regard to clam 2: Stork discloses that the plurality of leg portions (3, 3’, 3’’, 3’’’ or 3’’’’) are arranged at four corners (A) of each of the plurality of foundation materials (3, 9 and 16) (figs. 1, 3 and 4a-4d).  Examiner notes that the corners of each foundation material is considered to be an area (A) proximate each of the vertices of the square shape perimeter of each foundation material (fig. 1).

    PNG
    media_image1.png
    611
    576
    media_image1.png
    Greyscale

Fig. 1: Stork (DE 4437155 A1)
With regard to claims 5-7: Stork discloses that each leg portion (3, 3’, 3’’, 3’’’ or 3’’’’) includes a groove on one side (figs. 3 and 4a-4d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stork (DE 4437155 A1) in view of Counihan (US 5,647,183).
With regard to claim 8-11: Stork does not disclose that the distribution material (tread covering 18)  includes a first distribution material, wherein the first distribution material is arrange across two adjacent foundation materials of the plurality of foundation materials, and a second distribution material, wherein the second distribution material is  arranged across adjacent four of the plurality of foundation materials.
However, Counihan discloses a flooring material system comprising a first distribution material (floorboards 12 in one course) installed across adjacent two adjacent foundation materials (16) of a plurality of foundation materials and a second distribution material (floorboards 12 in a second course) of the plurality of foundation materials arranged across adjacent four of the foundation materials (16) (figs. 1-2).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the flooring material system of Stork to have the distribution material to include a first distribution material installed across adjacent two of the foundation materials, and a second distribution material arranged across adjacent four of the foundation materials such as taught by Counihan in order provide a desired aesthetic.  

Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive. 	
Applicant argues that the damping elements of Stork deforms when any amount of force is applied.  Applicant submits that none of the damping structures “buckle.”
Examiner respectfully disagrees, Stork discloses damping or shock-absorbing elements, which is understood to be elements that resist and absorb force.  As disclosed on pg. 2, lines 48-49 of the translation, Stork discloses that the damping elements have a high yield point, which indicates the limit of elasticity of the material. Note that the damping elements of Stork bear the load of the overlying layers and don’t deform (see figs. 2-3), therefore the damping elements of Stork do not deform when any force is applied as argued.  Regarding the argument that the damping elements of figures. 4a-4d are not being capable of buckling, Stork discloses an absorption or deformation path along the height f (pg. 2, lines 45-47 of the translation).
Examiner notes that the citations found in the rejection have been updated due to reflect formatting and scanning of the applied reference.  The rejection as previously presented applies and the entire disclosure of Stork pertains to disclosed flooring.
The objection to claims 3-4 has been withdrawn in view of the amendment filed 11/28/22.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendment filed 11/28/22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633